Citation Nr: 0015797	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-07 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).

3.  Entitlement to education assistance under the provisions 
of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had unverified service from February 1976 to 
January 1992.  He died on May [redacted], 1997, and was 
survived by his mother, the appellant, and son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The appellant is the veteran's surviving mother.

2.  The veteran's certificate of death shows that he died on 
May [redacted], 1997, as a result of a motor vehicle accident in 
which he suffered a closed head injury.  No underlying or 
contributing factors for the cause of death were listed.  The 
veteran had various prescribed medications as well as 
marijuana in his system at the time of the accident.

3.  At the time of the veteran's death, service connection 
had been established for migraine headaches, rated as 30 
percent disabling.

4.  No competent medical evidence links the veteran's cause 
of death to service.

5.  No competent medical evidence indicates that the 
veteran's service-connected migraine headaches caused or 
contributed to his death.

6.  The veteran was not in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability that was rated totally disabling on either a 
schedular or unemployability basis for a period of 10 years 
immediately preceding death, nor was he so rated for a period 
of not less than 5 years from the date of his discharge or 
other release from active duty.

7.  The appellant has not alleged clear and unmistakable 
error with respect to any final decision issued by VA.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for Death and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 are not met.  38 C.F.R. 
§ 3.22 (1999); 38 U.S.C.A. §§ 1318, 5107 (West 1991).

3.  The criteria for eligibility for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35 have not been met.  
38 C.F.R. § 3.807 (1999). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is the veteran's surviving mother.  She 
essentially claims that the veteran's death resulting from a 
motor vehicle accident was caused by his service-connected 
migraine headaches.  She alleges that the veteran fell asleep 
at the wheel as a result of medication prescribed by a VA 
physician for his service-connected migraine headaches while 
enroute to an appointment with his VA physician.  As a 
result, she seeks service connection for the cause of the 
veteran's death and for DIC benefits under 38 U.S.C.A. 
§ 1318.  She also seeks education assistance under 
38 U.S.C.A. Chapter 35 for the veteran's surviving son.

The Board notes that a December 1999 letter by the RO 
requested that the appellant submit information regarding who 
had legal custody of the veteran's surviving son.  The 
appellant was notified that failure to submit the required 
evidence would preclude payment of benefits, if entitlement 
was established.  No response by the appellant was made, and 
an additional letter in February 2000 was sent urging the 
appellant to submit the necessary information.  The appellant 
failed to respond a second time, and the case was referred to 
the Board.

I.  Service Connection for the Cause of the Veteran's Death

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  See 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder either caused the death or substantially 
or materially contributed to it.  A service-connected 
disorder is one which was incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  In addition, if a veteran dies as a 
result of VA medical treatment, death benefits may be awarded 
in the same manner as if such death were service connected.  
See 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1999).  

Significantly, however, before reviewing the merits of any 
claim the initial question which must be answered is whether 
the appellant has presented a well-grounded claim for service 
connection.  The appellant has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded;" that 
is, the claim must be plausible or capable of substantiation.  
See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Generally, in order for a service-connection claim to be well 
grounded there must be evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a of a nexus or link between the in-service injury or 
disease and the disability (medical evidence).  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  A well-grounded claim for 
service connection for the cause of a veteran's death, 
therefore, is one which justifies a belief by a fair and 
impartial individual that it is plausible that the veteran's 
death resulted from a disability incurred in or aggravated by 
service.  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is "plausible" or "possible" is 
required in order for the claim to be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Alternatively, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has indicated 
that a claim may be well grounded based on application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and the veteran still has such condition.  That evidence must 
be medical, unless it relates to a condition that the Court 
has indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.

In the instant case, the record reflects that the veteran was 
fatally injured in a motor vehicle accident that occurred on 
May 15, 1997.  The certificate of death shows that he died on 
May [redacted], 1997, at the age of 39 years.  The immediate 
cause of death was listed as closed head injury, with no significant 
conditions contributing to death listed.  No autopsy was 
performed.  At the time of the veteran's death, service 
connection was in effect for migraine headaches, rated as 30 
percent disabling. 

A review of the claims file does not include medical evidence 
or opinion relating the veteran's cause of death to a 
disability incurred in or aggravated by service.  Service 
medical records show that the veteran was treated for 
migraine headaches after striking his head against a door in 
1984.  However, no evidence indicates that the veteran 
experienced any seizure activity while in service.

The veteran was admitted to a VA hospital in November 1994 
for an elective cerebral angiogram to evaluate possible 
arteriovenous malformation and/or other vascular disturbance.  
The veteran reported sharp headaches behind the left eye with 
no triggering factor.  He described some blurred vision, but 
denied other symptoms including dizziness, vertigo, fever, 
weakness, or any other sensory loss.  It was noted that a 
previous magnetic resonance imaging scan (MRI) of the brain 
revealed no abnormalities.  A trans-cranial Doppler study 
performed in October 1994 revealed some possible flow 
disturbance in the left internal carotid artery region.  
Arteriovenous malformation (AVM) could not be ruled out.  A 
cerebral angiogram disclosed no abnormalities. 

The veteran was hospitalized again by VA in March 1995 after 
losing consciousness.  The veteran described three episodes 
in which he blacked out for about several seconds while at a 
karate class with his son.  He said that he experienced 
several more episodes after he went home.  He denied any 
prior history of blackouts.  The report also documented the 
veteran's history of cluster headaches following multiple 
head trauma in service. 

The veteran was provided a VA examination in May 1996, at 
which time he reported chronic headaches since service.  It 
was noted that the veteran had been on multiple medications, 
but that only Stadol and Valium were helpful in relieving his 
headaches.  He indicated that his headaches had become more 
severe in his neck and left shoulder since 1993.  He actually 
described two types of headaches: constant daily headaches 
and severe migraine headaches with cluster features, which 
occurred approximately two to three times a day and lasted 
from one to four hours.  He also described photophobia and 
sonophobia with occasional nausea and vomiting.  Symptoms 
increased with movement, light, noise, and reading, and 
decreased with sleep, time, Stadol, and Valium.  The 
diagnoses included (1) chronic daily headache, refractory to 
treatment; and (2) migraine with cluster features, refractory 
to treatment.

A VA hospitalization report dated from December 1996 to 
January 1997 notes that the veteran was admitted for loss of 
control after hitting his 10-year-old son.  It was noted that 
the veteran's headaches were being treated by a neurologist 
at a VA medical center where he was prescribed Darvocet and 
Valium.  During his admission, the veteran was started on 
Lithium and Tegretol for poor impulse control and Prozac for 
depression.  The diagnoses included dysthymia; personality 
disorder; and headaches, migraine type. 

On May 15, 1997, the veteran was involved in a motor vehicle 
accident at 5:42 a.m.  The veteran was taken to St. Louis 
University Hospital where he was diagnosed with status post 
motor vehicle accident with closed head injury upon 
admission.  The veteran's current medications were listed as 
Prozac, Tegretol, Neurontin, Valium, Lithium, and Daypro.  It 
was noted that he also had marijuana and Benzodiazepines in 
his possession.  It was initially thought that the veteran 
had some temporal lobe contusion, but then a large brain 
hemorrhage developed overnight.  The veteran had a positive 
brain death examination on May [redacted], 1997.  The family 
requested that the veteran be removed from ventilatory 
support, and he was pronounced dead shortly thereafter.  

In a May 1997 report, the veteran's VA treating physician 
stated that the appellant had called to inform him that the 
veteran had been killed in a motor vehicle accident.  The 
physician said that doctors suspected a possible overdose, as 
the veteran had tricyclics, marijuana, and a high level of 
Valium in his system.  The physician explained that he had 
prescribed the veteran fairly high doses of Diazepam to treat 
his disabling headaches.  

Based on this evidence, there is no competent medical 
evidence of a nexus between a disability incurred in or 
aggravated by service and any primary or contributory cause 
of the veteran's death.  The veteran's death resulted from a 
closed head injury which occurred at the time of the motor 
vehicle accident in May 1997.  However, there is no evidence 
that the veteran lost control of his car or fell asleep as a 
result of his service-connected migraine headaches or from 
medication prescribed by VA to treat that condition.  In 
fact, no one knows with certainty what caused the motor 
vehicle accident; thus, the appellant's theory that the 
veteran fell asleep at the wheel as a result of medication 
prescribed by VA is considered mere speculation.  As 
competent evidence is required where the determination 
involves medical causation, the absence of such competent 
evidence renders this claim not well grounded.  See 
Grottveit, 5 Vet. App. at 93.  

The Board is sympathetic to the appellant's loss of her son; 
nevertheless, the Board may not go beyond the factual 
evidence presented in this instance to provide a favorable 
determination.  While the Board has noted the appellant's 
contentions as to the cause of death, the appellant, as a lay 
person who is untrained in the field of medicine, is not 
competent to provide a medical opinion as to the cause of the 
veteran's death.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609 
611, (1992).  In the absence of competent medical evidence to 
support the claim of entitlement to service connection for 
the cause of the veteran's death, the Board can only conclude 
that the appellant has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim is well grounded.  Therefore, the VA has no further 
duty to assist the appellant in developing the record to 
support her claim.  See Epps, 126 F.3d at 1469 ("[T]here is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim."). 

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
appellant's claim.  See generally, McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The Board also views the above 
discussion as sufficient to inform the appellant of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the claim has been 
denied.  Id.




II.  DIC Benefits Under 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318, the Secretary shall pay 
benefits under this chapter to the surviving spouse and to 
the children of a deceased veteran described in subsection 
(b) of this section in the same manner as if the veteran's 
death were service connected where the veteran dies, not as a 
result of the veteran's own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death.  
See 38 U.S.C.A.      § 1318(b)(1).  

The implementing regulation, 38 C.F.R. § 3.22, provides that 
benefits authorized by section 1318 of Title 38, United 
States Code, shall be paid to a deceased veteran's surviving 
spouse or children when the veteran's death was not caused by 
his or her own willful misconduct and the veteran was in 
receipt of or for any reason (including receipt of military 
retired or retirement pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disablement that was continuously rated totally disabling by 
a schedular or unemployability rating for a period of 10 or 
more years immediately preceding death.

The Board notes that during the pendency of the current 
appeal, the Court rendered several decisions specifically on 
the issue of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318.  Weaver v. West, 12 Vet. App. 229 (1999); 
Wingo v. West, 11 Vet. App. 307 (1998); Carpenter v. West, 11 
Vet. App. 140 (1998); Green v. Brown, 10 Vet. App. 111 
(1997).  In those decisions, the Court determined that 
eligible persons may be entitled, pursuant to 38 U.S.C.A. § 
1318 and 38 C.F.R.       § 3.22, to receive DIC benefits as 
if the veteran's death were service-connected by 
demonstrating that the deceased veteran hypothetically would 
have been entitled to receive 100 percent disability 
compensation based on his or her service-connected 
disabilities at the time of death and for a period of 10 
consecutive years immediately prior to death, though he or 
she was for any reason (other than willful misconduct) not in 
receipt of that 100 percent compensation throughout that 10 
year period.  Wingo, supra; 38 U.S.C.A. § 1318(b); 38 C.F.R. 
§ 3.22(a)(2).

The Court recently clarified those decisions by holding that 
they apply in two types of circumstances: (1) where the 
veteran had never filed a claim for VA benefits during his 
lifetime; and (2) where the survivor's claim for death 
benefits was filed before the effective date, in March 1992, 
of 38 C.F.R. § 20.1106 (which mandates that final rating 
decisions during a veteran's lifetime are controlling in 
determining whether section 1318 benefits may be awarded 
after death).  Marso v. West, ___ Vet. App. ___, No. 97-2178 
(Dec. 23, 1999).  The Court also held that the only other 
means to establish section 1318 benefits for a nonservice-
connected death would be to demonstrate clear and 
unmistakable error (CUE) in a VA decision which denied a 
total disability rating prior to the veteran's death.  Id., 
slip op. at 11.

In this case, the Board finds that DIC benefits pursuant to 
38 U.S.C.A. § 1318 are not warranted even with consideration 
of the liberalized standard set forth by the Court in recent 
decisions.  The veteran has never been rated as totally 
disabled since his separation from active duty in January 
1992.  Furthermore, the appellant filed her claim in June 
1997, after the March 1992 effective date for section 
20.1106, and the record shows that there are final VA 
decisions regarding the level of the veteran's disability due 
to migraine headaches.  Accordingly, the Board concludes that 
the analysis of whether the veteran was "hypothetically" 
entitled to a total or 100 percent disability rating for the 
required period of time is not for application as the limited 
exceptions provided in Carpenter and Wingo are not present in 
this particular case.  See Marso, supra.  Finally, the Board 
notes that no claim has been raised that there was a denial 
of a claim for a total disability rating which involved CUE.  
In fact, the record shows no indication that the appellant 
has specifically alleged CUE in any final rating decision.  
The Court has clearly stated that a claimant must raise with 
specificity issues of CUE under section 1318(b).  Marso, 
supra.

As the criteria for a grant of entitlement to DIC benefits 
have not been satisfied, there is no entitlement and the 
appellant's claim fails because of absence of legal merit or 
lack of entitlement under the law, thereby warranting a 
denial of the claim as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

III.  Education Assistance Under 38 U.S.C.A. Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service-connected 
disability.  See 38 C.F.R. § 3.807(a).

In this case, a permanent total service-connected disability 
had not been established at the time of the veteran's death, 
and, as decided above, the appellant has not shown that the 
cause of the veteran's death was service-related.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35.  See 38 C.F.R.    § 
3.807.

To avoid confusion, in a case such as this, where the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law.  Cf. 
Fed. R. Civ. P. 12(b)(6) ("failure to state a claim upon 
which relief can be granted"). Sabonis, 6 Vet. App. at 430; 
see also Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis).  Accordingly, the appellant's claim for 
Chapter 35 benefits must be denied on the basis of lack of 
entitlement under the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 is denied.

Education assistance under the provisions of 38 U.S.C.A. 
Chapter 35 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

